PER CURIAM.
There were two specifications of objection to discharge :
1. That bankrupt concealed from his trustee property consisting of two lots at Massapequa, Long Island, valued at $500.
2. That he made a false oath in omitting these two lots from his schedules.
[1,2] The bankrupt admitted that he bought the lots seven or eight years before, for $500, payable in installments, and that he still owned them in August, 1912, when he filed a financial statement with R. G. Dun & Co. It was for him to show that he has disposed of them before bankruptcy. His story is that, needing some money for expenses in connection with his family and not wishing or not being able to draw it from the business, he sold the two lots for $200 in October,. 1912. To this alleged sale there is no witness except himself, and he introduced not a particle of corroborative evidence. We concur with Judge Hand in the conclusion that sale of the lots is not shown by satisfactory proof and that the objections above stated should be sustained.
Order affirmed.